Fourth Court of Appeals
                                  San Antonio, Texas
                                       JUDGMENT
                                     No. 04-21-00058-CV

DIAMOND ENVIRONMENTAL MANAGEMENT, L.P.; Bexar County Emergency Service
        District No. 5; and Bexar County Emergency Service District No. 10,
                                    Appellants

                                               v.

                            CITY OF SAN ANTONIO, TEXAS,
                                      Appellee

                  From the 73rd Judicial District Court, Bexar County, Texas
                               Trial Court No. 2019-CI-26125
                           Honorable Aaron Haas, Judge Presiding

      BEFORE JUSTICE RIOS, JUSTICE WATKINS, AND JUSTICE VALENZUELA

        In accordance with this court’s opinion of this date, the opinion and judgment issued by
this court on May 18, 2022, are WITHDRAWN. The judgment of the trial court is AFFIRMED.
Costs are assessed against appellants.

       SIGNED September 21, 2022.


                                                _____________________________
                                                Lori I. Valenzuela, Justice